Per Curiam.

We agree with the board’s findings and recommendation as modified. Accordingly, we suspend respondent from the practice of law in Ohio for two years; however, the final six months of that suspension are suspended and respondent is to be placed on monitored probation under the following conditions effective during suspension and probation: that respondent attend Alcoholics Anonymous and/or the Lawyers Assistance Program as appropriate, on a regular basis, with compliance to be verified by relator; that he submit to random alcohol testing to be monitored by relator; and that he maintain the necessary continuing legal education requirements. Costs taxed to respondent.

Judgment accordingly.

A.W. Sweeney, Acting C.J., Bryant, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Peggy Bryant, J., of the Tenth Appellate District, sitting for Moyer, C.J.